


Exhibit 10.3


TERM NOTE


$35,000,000.00    
Spokane, Washington
September 3, 2014


FOR VALUE RECEIVED, the undersigned KEY TRONIC CORPORATION, a Washington
corporation ("Borrower"), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank") at its office at 601 West 1st Avenue, Suite 900,
Spokane, Washington 99201, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Thirty Five Million and 00/100 Dollars
($35,000,000.00), with interest thereon as set forth herein.


1.
DEFINITIONS:



As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Interest Rate Margin" means the LIBOR Spread for the applicable interest
rate tier as determined in accordance with the following schedule (the "Rate
Matrix"):


 
Cash Flow Leverage Ratio
LIBOR Spread
Tier 1
< 1.00X
1.75%
Tier 2
1.01X to 2.00X
2.00%
Tier 3
>2.00%
2.25%



Whether Borrower has met the required Cash Flow Leverage Ratio to qualify for
the Libor Spread under Tier 1, Tier 2 or Tier 3 shall be determined by reference
to Section 4.9(a) of the Amended and Restated Credit Agreement between Borrower
and Bank dated as of September 3, 2014, as amended from time to time ("Credit
Agreement"). The applicable LIBOR spread will be determined at the end of each
calendar quarter.


(b)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to the one month LIBOR Period as
reported on Reuters Screen LIBOR01 page (or any successor page) at approximately
11:00 a.m., London time, two London Business Days prior to the first day of such
LIBOR Period (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).


(c)    "LIBOR Period" means a period commencing on a New York Business Day and
continuing for one (1) month, during which all of the outstanding principal
balance of this Note bears interest determined in relation to LIBOR; provided
however, that if the day after the end of any LIBOR Period is not a New York
Business Day (so that a new LIBOR Period could not be selected by Borrower to
start on such day), then such LIBOR Period shall continue up to, but shall not
include, the next New York Business Day after the end of such LIBOR Period,
unless the result of such extension would be to cause any immediately following
LIBOR Period to begin in the next calendar month in which event the LIBOR Period
shall continue up to, but shall not include, the New York Business Day
immediately preceding the last day of such LIBOR Period, and (ii) no LIBOR
Period shall extend beyond the scheduled maturity date hereof.





--------------------------------------------------------------------------------




(d)    "London Business Day" means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.


(e)    "New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.


(f)    "State Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


2.
INTEREST:



(a)     Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) as
follows: (i) from the date hereof, through December 14, 2014, interest shall
accrue at the one month LIBOR, adjusted monthly on the last day of the LIBOR
Period, plus two Percent (2.0%); and (ii) on and after December 15, 2014,
interest shall accrue at the then applicable LIBOR in effect plus the Interest
Rate Margin as determined under the Rate Matrix, adjusted 45 days after the end
of each calendar quarter.


(b)     Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(c)    Payment of Interest. Interest accrued on this Note shall be payable
quarterly, commencing December 15, 2014.


(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


3.
REPAYMENT AND PREPAYMENT:



(a)    Amortization and Principal Repayment. Principal shall be payable
quarterly in equal quarterly installments in an amount sufficient to fully
amortize the principal hereof in equal quarterly installments of One Million Two
Hundred Fifty Thousand and 00/100 Dollars ($1,250,000.00), commencing December
15, 2014, and continuing up to and including June 15, 2019, with a final
installment consisting of all remaining unpaid principal due and payable in full
on August 31, 2019.


(b)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.





--------------------------------------------------------------------------------




(c)    Prepayment.


Borrower may prepay principal on any portion of this Note which bears interest
determined in relation to LIBOR at any time and in the minimum amount of One
Hundred Thousand and 00/100 Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at the rate applicable to this Note (computed on the
basis of a 360-day year, actual days elapsed).


All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.


4.
EVENTS OF DEFAULT:



An Event of Default shall have the meaning set forth in Section 6.1 of the
Credit Agreement.





--------------------------------------------------------------------------------




5.
MISCELLANEOUS:



(a)    Remedies. Upon [the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, or upon] the occurrence of
any Event of Default, the holder of this Note, at the holder's option, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys' fees (to include outside counsel fees
and all allocated costs of the holder's in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder's rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Washington.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


KEY TRONIC CORPORATION




By:     /s/ Ronald F. Klawitter            
Its:    CFO                    

